ORDER
PER CURIAM.
Princel A. Williams (“Defendant”) appeals from the judgment following her conviction of one count of possession of a controlled substance, Section 195.202 RSMo 2000. Defendant argues the trial court erred in overruling her motion for a judgment of acquittal at the close of evidence because the State failed to present sufficient evidence that Defendant knowingly possessed cocaine.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).